DETAILED ACTION                                                                                                                                                                                                   Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Amendment

This action is in response to the Amendment filed on 5/23/2022.
Claims 1, 2, 6, 8, 9-12, 14-16 and 18-24 are pending.
Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive. 
Attorney Docket No.: 2012P01718WOUSPage 9 of 17Rejections under 35 U.S.C. 103(a) - U.S. Patent Application Publication No. US 
2011/0213262 A1 to Vaisnys et al. in view of U.S. Patent No. 6,321,113 B1 to Parker et al. 
Independent claim 1 and similarly independent claims 16, 19 and 24 have been amended in the response filed on 5/23/2022.
Applicant argues Vaisnys in view of Parker fail to describe or teach a simultaneous display of a first graphical user interface having a monitor defibrillator window configured to display information for controlling an operation of a monitor defibrillator, and a separate independently second graphical user interface having an application window configured to display collected/managed information on the person based on the processor module being physically separated from the monitor defibrillator and separately coupled to the display. 
 The examiner respectfully disagrees with the applicant’s arguments for the reasons discussed below.  
While Vaisnys does not teach the limitations, in the same field of endeavor, Parker teaches a monitor defibrillator (i.e. automated external defibrillator (AED) e.g. Abstract) with a display (e.g.  38 Fig 1) on a rescue scene computer 26 connected to the AED (e.g. 22 Fig 1) wherein the display 38 is configured to simultaneously display two separate independently operated graphical user interfaces (e.g. 56, 54 Fig 2a), 
wherein a first graphical user interface of the at least two separate independently operated graphical user interfaces has a monitor defibrillator window configured to display information related to a control of an operation of the monitor defibrillator (e.g. 56 Fig 2a col. 5 lines 15-26, 114, Fig 2a, Note: This limitation is interpreted as the ECG waveform 112 that is annotated with event stamps 114 such as “ELECTRODES PLACED” , “ START OF ANALYSIS”, “CHECK ELECTRODES”  as seen in Fig. 2A. Parker teaches that all of the textual and graphic data in the ECG window 56 is obtained from the AED 22 (e.g. Col. 5 lines 24-26), and 
wherein a second graphical user interface of the separate independently operated graphical user interfaces has an application window configured to display the one or more non-transitory software applications which includes an electronic patient care record (ePCR) application and configured to collect information related to the person (e.g. 52, 54 Fig 2a col. 4 lines 48-67). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the display of Vaisnys to display simultaneously two separate isolated user interface windows for ECG and information regarding the patient as shown on the display screen of Parker in order to provide the predictable results of providing the emergency personnel/clinician with maximum information in a user friendly display so that they can make treatment related decisions quickly and efficiently. (Note :  Parker teaches a user interface screen 50 with a patient information tab window 54 (e.g. Col. 4 line 53) as well as an ECG window 56 (e.g. Col. 4 line 54). As seen in Fig 2A and 3 both these windows have scroll bars or splitter windows 115 which allow the user to view and reduce or enlarge the windows on the single screen user interface and thus independently control each window (e.g. Col. 5 Col. 5 lines 15-25). They also teach that the ECG window can be deactivated for selective removal from the single screen and therefore they teach two separate independently operated graphical user interface windows displayed simultaneously).
Therefore the rejection of the independent claims 1, 16 and 19 is maintained.
 Due to the reasons discussed above the rejections of dependent claims is also maintained.
Rejection under 35 U.S.C. § 103(a) - U.S. Patent Application Publication No. US 2011/0213262 A1 to Vaisnys et al. in view of U.S. Patent No. 6,321,113 B1 to Parker et al. and in further view of U.S. Patent Application Publication No. US 2002/0105504 A1 to Toepke et al. 

As discussed above, While Vaisnys does not teach the limitations, in the same field of endeavor, Parker teaches a monitor defibrillator (i.e. automated external defibrillator (AED) e.g. Abstract) with a display (e.g.  38 Fig 1) on a rescue scene computer 26 connected to the AED (e.g. 22 Fig 1) wherein the display 38 is configured to simultaneously display two separate independently operated graphical user interfaces (e.g. 56, 54 Fig 2a), 
wherein a first graphical user interface of the at least two separate independently operated graphical user interfaces has a monitor defibrillator window configured to display information related to a control of an operation of the monitor defibrillator (e.g. 56 Fig 2a col. 5 lines 15-26, 114, Fig 2a, Note: This limitation is interpreted as the ECG waveform 112 that is annotated with event stamps 114 such as “ELECTRODES PLACED” , “ START OF ANALYSIS”, “CHECK ELECTRODES”  as seen in Fig. 2A. Parker teaches that all of the textual and graphic data in the ECG window 56 is obtained from the AED 22 (e.g. Col. 5 lines 24-26), and 
wherein a second graphical user interface of the separate independently operated graphical user interfaces has an application window configured to display the one or more non-transitory software applications which includes an electronic patient care record (ePCR) application and configured to collect information related to the person (e.g. 52, 54 Fig 2a col. 4 lines 48-67). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the display of Vaisnys to display simultaneously two separate isolated user interface windows for ECG and information regarding the patient as shown on the display screen of Parker in order to provide the predictable results of providing the emergency personnel/clinician with maximum information in a user friendly display so that they can make treatment related decisions quickly and efficiently. (Note:  Parker teaches a user interface screen 50 with a patient information tab window 54 (e.g. Col. 4 line 53) as well as an ECG window 56 (e.g. Col. 4 line 54). As seen in Fig 2A and 3 both these windows have scroll bars or splitter windows 115 which allow the user to view and reduce or enlarge the windows on the single screen user interface and thus independently control each window (e.g. Col. 5 Col. 5 lines 15-25). They also teach that the ECG window can be deactivated for selective removal from the single screen and therefore they teach two separate independently operated graphical user interface windows displayed simultaneously).
Therefore the rejection is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 9-11, 14-16 and 18-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaisnys et al (U.S. Patent Application Publication Number: US 2011/0213262 A1, hereinafter "Vaisnys"- PREVIOUSLY CITED) in view of Parker et al (U.S. Patent Number: US 6321112 B1, hereinafter “Parker” - PREVIOUSLY CITED).
Regarding claims 1, 10, 11 and 14, Vaisnys teaches a medical device (i.e. AED e.g. 100 Fig.1) comprising: 
a monitor defibrillator configured to generate output signals conveying information related to a person’s electrocardiogram (ECG) (e.g. [0041], Claim 29) and further configured to administer a therapy (i.e. the AED has a defibrillator circuit to administer an electric shock based on the information in the output signals (e.g. 150 Fig 1,[0035]); and 
 a processor module (e.g. 220 Fig 2, [0037]) physically separated (Note: There is electrical isolation and therefore physical separation between the processor and the monitor defibrillator) from the monitor defibrillator and including one or more non-transitory software applications configured to collect and manage information related to the person (i.e. ECG of the patient e.g. [0041], as well as AED information [0042] Fig.4).
a display separately coupled (Note: the display is separately coupled due to the electrical insulation between the electronic components of the system) to the monitor defibrillator and the processor module, the display comprises a touch screen (e.g. [0027]).	
Vaisnys does not specifically teach that the display is configured to simultaneously display two separate independently operated graphical user interfaces, wherein a first graphical user interface of the at least two separate independently operated graphical user interfaces has a monitor defibrillator window configured to display information related to a control of an operation of the monitor defibrillator, wherein a second graphical user interface of the separate independently operated graphical user interfaces has an application window configured to display the one or more non-transitory software applications which includes an electronic patient care record (ePCR) application and configured to collect information related to the person. 
Parker teaches a monitor defibrillator (i.e. automated external defibrillator (AED) e.g. Abstract) with a display (e.g.  38 Fig 1) on a rescue scene computer 26 connected to the AED (e.g. 22 Fig 1) wherein the display 38 is configured to simultaneously display two separate independently operated graphical user interfaces (e.g. 56, 54 Fig 2a), 
wherein a first graphical user interface of the at least two separate independently operated graphical user interfaces has a monitor defibrillator window configured to display information related to a control of an operation of the monitor defibrillator (e.g. 56 Fig 2a col. 5 lines 15-26, 114, Fig 2a, Note: This limitation is interpreted as the ECG waveform 112 that is annotated with event stamps 114 such as “ELECTRODES PLACED” , “ START OF ANALYSIS”, “CHECK ELECTRODES”  as seen in Fig. 2A. Parker teaches that all of the textual and graphic data in the ECG window 56 is obtained from the AED 22 (e.g. Col. 5 lines 24-26), and 
wherein a second graphical user interface of the separate independently operated graphical user interfaces has an application window configured to display the one or more non-transitory software applications which includes an electronic patient care record (ePCR) application and configured to collect information related to the person (e.g. 52, 54 Fig 2a col. 4 lines 48-67). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the display of Vaisnys to display simultaneously two separate isolated user interface windows for ECG and information regarding the patient as shown on the display of Parker in order to provide the predictable results of providing the emergency personnel/clinician with maximum information in a user friendly display so that they can make treatment related decisions quickly and efficiently. (Note:  Parker teaches a user interface screen 50 with a patient information tab window 54 (e.g. Col. 4 line 53) as well as an ECG window 56 (e.g. Col. 4 line 54). As seen in Fig 2A and 3 both these windows have scroll bars or splitter windows 115 which allow the user to view and reduce or enlarge the windows on the single screen user interface and thus independently control each window (e.g. Col. 5 Col. 5 lines 15-25). They also teach that the ECG window can be deactivated for selective removal from the single screen and therefore they teach two separate independently operated graphical user interface windows displayed simultaneously).
Regarding claim 9, Vaisnys in view of Parker teaches the invention as claimed and Vaisnys teaches that the operator may interact with the AED and navigate through menu and graphical user interfaces on the display using a touch sensitive element overlaying or incorporated into the video display by touching the touch screen (e.g. [0027], [0028]) and therefore they teach that the touch screen is configured to be used by the user via at least one of single-touch controls or multi-touch controls.
Regarding claim 15, Vaisnys in view of Parker teaches the invention as claimed and Vaisnys teaches that the touch screen in configured to enable a user to at least one of set monitoring parameters, initiate the administration of an electric shock, navigate menus (e.g. 0027]), enter information in the cPCR, or at least one of retrieve or transmit information to at least one of a remote computer or cloud.
Regarding claims 16 and 18, Vaisnys teaches a method of manufacturing a medical device including a monitor defibrillator, a processor and a display (i.e. AED e.g. 100 Fig.1), the method comprising the steps of: 
providing the monitor defibrillator (e.g. 150 Fig1) configured to generate output signals conveying information related to a person’s electrocardiogram (ECG) (e.g. [0041], Claim 29) and further configured to administer a therapy based on the information in the output signals (i.e. the AED has a defibrillator circuit to administer an electric shock based on the information in the output signals e.g. 150 Fig 1,[0035]) and 
providing the processor module (e.g. 220 Fig 2, [0037]) physically separated  (Note: There is electrical isolation and therefore physical separation between the processor and the monitor defibrillator) from the monitor defibrillator and including one or more non-transitory software applications configured to collect and manage information related to a person (i.e. ECG of the patient e.g. [0041], as well as AED information [0042] Fig.4); and 
providing the display separately coupled to the monitor defibrillator and the processor module that includes a touch screen configured to enable a user to utilize at least one of single-touch or multi-touch gestures to display information from the monitoring unit, including controlling what information from the monitor defibrillator is displayed and how the information from the monitor defibrillator is displayed, and to control the monitor defibrillator (e.g. [0027],[0028], Vaisnys teaches that the operator may interact with the AED and navigate through menu and graphical user interfaces on the display using a touch sensitive element overlaying or incorporated into the video display by touching the touch screen and therefore they teach that the touch screen is configured to enable a user to utilize at least one of single-touch or multi-touch gestures to display information from the monitor defibrillator including controlling what information from the monitor defibrillator is displayed and how the information from the monitor defibrillator is displayed, and to control the monitor defibrillator). 
Vaisnys teaches that the AED has a display the display being operatively coupled to the monitor defibrillator and the processor module, the display having a touch screen (e.g. 170 Fig 1, [0027],[0028]) but Vaisnys does not specifically teach that the display is configured to simultaneously display two separate independently operated graphical user interfaces, wherein a first graphical user interface of the at least two separate independently operated graphical user interfaces has a monitor defibrillator window configured to display information related to a control of an operation of the monitor defibrillator, wherein a second graphical user interface of the separate independently operated graphical user interfaces has an application window configured to display the one or more non-transitory software applications which includes an electronic patient care record (ePCR) application and configured to collect information related to the person. 
Parker teaches a monitor defibrillator (i.e. automated external defibrillator (AED) e.g. Abstract) with a display (e.g.  38 Fig 1) on a rescue scene computer 26 connected to the AED (e.g. 22 Fig 1) wherein the display 38 is configured to simultaneously display two separate independently operated graphical user interfaces (e.g. 56, 54 Fig 2a), 
wherein a first graphical user interface of the at least two separate independently operated graphical user interfaces has a monitor defibrillator window configured to display information related to a control of an operation of the monitor defibrillator (e.g. 56 Fig 2a col. 5 lines 15-26, 114, Fig 2a, Note: This limitation is interpreted as the ECG waveform 112 that is annotated with event stamps 114 such as “ELECTRODES PLACED” , “ START OF ANALYSIS”, “CHECK ELECTRODES”  as seen in Fig. 2A. Parker teaches that all of the textual and graphic data in the ECG window 56 is obtained from the AED 22 (e.g. Col. 5 lines 24-26), and 
wherein a second graphical user interface of the separate independently operated graphical user interfaces has an application window configured to display the one or more non-transitory software applications which includes an electronic patient care record (ePCR) application and configured to collect information related to the person (e.g. 52, 54 Fig 2a col. 4 lines 48-67). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the display of Vaisnys to display simultaneously two separate isolated user interface windows for ECG and information regarding the patient as shown on the display of Parker in order to provide the predictable results of providing the emergency personnel/clinician with maximum information in a user friendly display so that they can make treatment related decisions quickly and efficiently. (Note:  Parker teaches a user interface screen 50 with a patient information tab window 54 (e.g. Col. 4 line 53) as well as an ECG window 56 (e.g. Col. 4 line 54). As seen in Fig 2A and 3 both these windows have scroll bars or splitter windows 115 which allow the user to view and reduce or enlarge the windows on the single screen user interface and thus independently control each window (e.g. Col. 5 Col. 5 lines 15-25). They also teach that the ECG window can be deactivated for selective removal from the single screen and therefore they teach two separate independently operated graphical user interface windows displayed simultaneously).
Regarding claims 19-21, Vaisnys teaches a method of using a medical device comprising a monitor defibrillator (i.e. AED e.g. 100, 150 Fig.1, [0035], [0041] claim 29) a processor module (e.g. 220 Fig.2) and a display unit having a touch screen (e.g. 170 Fig 1,2, 270 Fig 2, [0027], [0037]), the method comprising the steps of:
generating with the monitor defibrillator, output signals conveying information related to a person’s electrocardiogram (ECG) (e.g. [0041], Claim 29); 
collecting and managing with the processor module being physically separated (Note: There is electrical isolation and therefore physical separation between the processor and the monitor defibrillator) from the monitor defibrillator, information related to the person (i.e. ECG of the patient e.g. [0041], as well as AED information [0042] Fig.4);   
using at least one of single-touch or multi-touch gestures to display information from the monitor defibrillator, including controlling what information from the monitor defibrillator is displayed and how the information from the monitor defibrillator is displayed and controlling the monitor defibrillator using the single touch or multi-touch gestures (e.g. [0027],[0037]) and the method further comprises administering an electric shock based on information displayed on the display unit (e.g. [0035]) and monitoring a person’s vital signs with the monitor defibrillator(e.g. [0041]). Vaisnys teaches that the display unit is separately coupled to the monitor defibrillator and processor module (Note: the display is separately coupled due to the electrical insulation between the electronic components of the system).
Vaisnys does not specifically teach that the display is configured to simultaneously display two separate independently operated graphical user interfaces, wherein a first graphical user interface of the at least two separate independently operated graphical user interfaces has a monitor defibrillator window configured to display information related to a control of an operation of the monitor defibrillator, wherein a second graphical user interface of the separate independently operated graphical user interfaces has an application window configured to display the one or more non-transitory software applications which includes an electronic patient care record (ePCR) application and configured to collect information related to the person. 
Parker teaches a monitor defibrillator (i.e. automated external defibrillator (AED) e.g. Abstract) with a display (e.g.  38 Fig 1) on a rescue scene computer 26 connected to the AED (e.g. 22 Fig 1) wherein the display 38 is configured to simultaneously display two separate independently operated graphical user interfaces (e.g. 56, 54 Fig 2a), 
wherein a first graphical user interface of the at least two separate independently operated graphical user interfaces has a monitor defibrillator window configured to display information related to a control of an operation of the monitor defibrillator (e.g. 56 Fig 2a col. 5 lines 15-26, 114, Fig 2a, Note: This limitation is interpreted as the ECG waveform 112 that is annotated with event stamps 114 such as “ELECTRODES PLACED” , “ START OF ANALYSIS”, “CHECK ELECTRODES”  as seen in Fig. 2A. Parker teaches that all of the textual and graphic data in the ECG window 56 is obtained from the AED 22 (e.g. Col. 5 lines 24-26), and 
wherein a second graphical user interface of the separate independently operated graphical user interfaces has an application window configured to display the one or more non-transitory software applications which includes an electronic patient care record (ePCR) application and configured to collect information related to the person (e.g. 52, 54 Fig 2a col. 4 lines 48-67). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the display of Vaisnys to display simultaneously two separate isolated user interface windows for ECG and information regarding the patient as shown on the display of Parker in order to provide the predictable results of providing the emergency personnel/clinician with maximum information in a user friendly display so that they can make treatment related decisions quickly and efficiently. (Note :  Parker teaches a user interface screen 50 with a patient information tab window 54 (e.g. Col. 4 line 53) as well as an ECG window 56 (e.g. Col. 4 line 54). As seen in Fig 2A and 3 both these windows have scroll bars or splitter windows 115 which allow the user to view and reduce or enlarge the windows on the single screen user interface and thus independently control each window (e.g. Col. 5 Col. 5 lines 15-25). They also teach that the ECG window can be deactivated for selective removal from the single screen and therefore they teach two separate independently operated graphical user interface windows displayed simultaneously).
Claims 2, 6 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaisnys et al (U.S. Patent Application Publication Number: US 2011/0213262 A1, hereinafter "Vaisnys"- PREVIOUSLY CITED) in view of Parker et al (U.S. Patent Number: US 6321112 B1, hereinafter “Parker” - PREVIOUSLY CITED) and further in view of Powell et al (U.S. Patent Application Publication Number: US 2014/0019901 A1, hereinafter "Powell"- PREVIOUSLY CITED).
Regarding claims 2 and 8, Vaisnys in view of Parker teaches the invention as claimed and further teaches that the display is configured to display the ECG in the first monitor defibrillator window as discussed above. They do not specifically teach that responsive to receiving one or more touch inputs by a user, the display is configured to enable the user to scroll back and forth through previously displayed segments of the ECG and select two or more separate segments of the ECG to be displayed together simultaneously in the first monitor defibrillator window.  Powell teaches a system and method for viewing ECG data (e.g. Abstract) and also teaches that the data is displayed on a touch screen (e.g. [0021]) and also teaches multiple user interface trace windows on the touch screen (e.g. 412 Fig. 4) which are scrollable and which show different time segments of the ECG (e.g. [0045]-[0049]). And therefore they teach scrolling back and forth through a previously displayed ECG and selecting two or more segments of the ECG to be displayed and wherein the segments are separated by intervening segments of the ECG, and wherein the display is configured to enable the user to hide the intervening segments from being viewed on the display. Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the ECG display window (i.e. first monitor defibrillator window) of Vaisnys in view of Parker to have the touch screen display configured such that it enables the user to scroll back and forth of a previously displayed ECG and select two or more segments of the ECG to be displayed simultaneously as taught by Powell in order to provide the predictable results of making the device more versatile and user friendly for further analysis by the clinician or user.
Regarding claim 6, Vaisnys in view of Parker and Powell teaches the invention as claimed but do not specifically teach that the display is further configured to enable the user to zoom in and zoom out the displayed ECG by touching the touch screen. Powell teaches that it is well known to have a display is configured to enable the user to zoom in and zoom out the displayed ECG by touching the touch screen (e.g. [0046]). Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to further modify the teachings of Vaisnys in view of Parker and Powell to have the touch screen display configured such that it enables the user to zoom in and out and scroll back and forth a displayed ECG as taught by Powell in order to provide the predictable results of making the device more versatile and user friendly for further analysis by the clinician or user.
Claims 12, 22 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaisnys et al (U.S. Patent Application Publication Number: US 2011/0213262 A1, hereinafter "Vaisnys"- PREVIOUSLY CITED) in view of Parker et al (U.S. Patent Number: US 6321112 B1, hereinafter “Parker” - PREVIOUSLY CITED) and Vonshak et al (U.S. Patent Application Publication Number: US 2014/0096049 A1, hereinafter "Vonshak"- PREVIOUSLY CITED) OR  Parker et al (U.S. Patent Application Publication Number : US 20110246875 A1, hereinafter “Parker’875” - PREVIOUSLY CITED). 





Regarding claims 12, 22 and 23, Vaisnys in view of Parker teaches the invention as claimed except for responsive to a touch input indicating  dragging and dropping of a piece of information from the application window to the monitor defibrillator window, the display is further configured to modify the contents of the monitor defibrillator window to include the piece of information; or responsive to a touch input indicating a dragging and dropping of a piece of information from the monitor defibrillator window to the application window, the display is configured to modify the contents of the application window to include the piece of information. Vonshak teaches a display with a graphical user interface having multiple windows and wherein responsive to a touch input indicating dragging and dropping of a piece of information from one window to another window, the display is further configured to modify the contents of the second window to include the piece of information (e.g. Figs 5A-C). Parker‘875 also teaches that it is well known to have a touchscreen graphical user interface that allows a user to drag and drop objects from one panel to modify the contents of another panel (e.g.  Abstract, Fig. 2, Fig. 9, [0084]). Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the graphical user interface displayed by the  touchscreen display as taught by Vaisnys in view of Parker to allow the user to drag and drop objects from one window to another window to modify the contents of the other window as taught by Vonshak or Parker’875 in order to provide the predictable results of providing a  more customizable and user friendly interface that can be easily modified by the clinician/user/ emergency personnel as per their viewing preference.
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaisnys et al (U.S. Patent Application Publication Number: US 2011/0213262 A1, hereinafter "Vaisnys"- PREVIOUSLY CITED) in view of Parker et al (U.S. Patent Number: US 6321112 B1, hereinafter “Parker” - PREVIOUSLY CITED) and Toepke et al (U.S. Patent Application Publication Number: US 2002/0105504 A1, hereinafter "Toepke"- PREVIOUSLY CITED).
Regarding claim 24, Vaisnys teaches a medical device comprising: 
a monitor defibrillator (i.e. AED e.g. 100 Fig.1);
a processor module (e.g. 220 Fig 2, [0037]) physically separated (Note: There is electrical isolation and therefore physical separation between the processor and the monitor defibrillator) from the monitor defibrillator and including one or more non-transitory software applications configured to collect and manage information related to the person (i.e. ECG of the patient e.g. [0041], as well as AED information [0042] Fig.4).
a touch screen display (e.g. 170 Fig. 1, [0027]) separately coupled (Note: the display is separately coupled due to the electrical insulation between the electronic components of the system) to the monitor defibrillator and the processor module,
a computer system (i.e. processor) programmed by computer-readable instructions that, when executed, cause the medical device system to: 
generate, with the monitor defibrillator, output signals conveying information related to a person’s electrocardiogram (ECG) (e.g. [0041], claim 29) and administer, with the monitor defibrillator, a therapy based on the information in the output signals (e.g. 150 Fig 1, [0035]), collect and manage with the processor module information related to the person (e.g. (i.e. ECG of the patient e.g. [0041], as well as AED information [0042] Fig.4);   
Vaisnys also teaches a touch screen display (e.g. [0027], [0037]) that the user uses to operate the system.
Vaisnys does not teach that the touch screen display is configured to simultaneously display two separate independently operated graphical user interfaces, wherein a first graphical user interface of the at least two separate independently operated graphical user interfaces has a monitor defibrillator window configured to display information related to a control of an operation of the monitor defibrillator, wherein a second graphical user interface of the separate independently operated graphical user interfaces has an application window configured to display the one or more non-transitory software applications which includes an electronic patient care record (ePCR) application and configured to collect information related to the person. 
Parker teaches a monitor defibrillator (i.e. automated external defibrillator (AED) e.g. Abstract) with a display (e.g.  38 Fig 1) on a rescue scene computer 26 connected to the AED (e.g. 22 Fig 1) wherein the display 38 is configured to simultaneously display two separate independently operated graphical user interfaces (e.g. 56, 54 Fig 2a), 
wherein a first graphical user interface of the at least two separate independently operated graphical user interfaces has a monitor defibrillator window configured to display information related to a control of an operation of the monitor defibrillator (e.g. 56 Fig 2a col. 5 lines 15-26, 114, Fig 2a, Note: This limitation is interpreted as the ECG waveform 112 that is annotated with event stamps 114 such as “ELECTRODES PLACED” , “ START OF ANALYSIS”, “CHECK ELECTRODES”  as seen in Fig. 2A. Parker teaches that all of the textual and graphic data in the ECG window 56 is obtained from the AED 22 (e.g. Col. 5 lines 24-26), and 
wherein a second graphical user interface of the separate independently operated graphical user interfaces has an application window configured to display the one or more non-transitory software applications which includes an electronic patient care record (ePCR) application and configured to collect information related to the person (e.g. 52, 54 Fig 2a col. 4 lines 48-67). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the display of Vaisnys to display simultaneously two separate isolated user interface windows for ECG and information regarding the patient as shown on the display of Parker in order to provide the predictable results of providing the emergency personnel/clinician with maximum information in a user friendly display so that they can make treatment related decisions quickly and efficiently. (Note :  Parker teaches a user interface screen 50 with a patient information tab window 54 (e.g. Col. 4 line 53) as well as an ECG window 56 (e.g. Col. 4 line 54). As seen in Fig 2A and 3 both these windows have scroll bars or splitter windows 115 which allow the user to view and reduce or enlarge the windows on the single screen user interface and thus independently control each window (e.g. Col. 5 Col. 5 lines 15-25). They also teach that the ECG window can be deactivated for selective removal from the single screen and therefore they teach two separate independently operated graphical user interface windows displayed simultaneously).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792